Exhibit 10.2

AMENDMENT TO THE

NATIONAL COMMERCE FINANCIAL CORPORATION

AMENDED AND RESTATED

LONG-TERM INCENTIVE PLAN

In accordance with the action taken on November 13, 2006, by the Compensation
Committee of the Board of Directors of SunTrust Banks, Inc., the National
Commerce Financial Corporation Amended and Restated Long-Term Incentive Plan is
hereby amended effective November 13, 2006, by revising Section 12.2 to read as
follows:

12.2 Recapitalization Adjustments. In the event of any change in capitalization
affecting the Common Stock, including, without limitation, a stock dividend or
other distribution, stock split, reverse stock split, recapitalization, merger,
acquisition, subdivision, split-up, spin-off, split-off, combination or exchange
of shares or other form of reorganization, or any other change affecting the
Common Stock, the Board shall authorize and make such proportionate adjustments
to reflect such change, including, without limitation, with respect to the
aggregate number of shares of the Common Stock for which Awards in respect
thereof may be granted under this Plan, the maximum number of shares of the
Common Stock which may be sold or awarded to any Participant, any number of
shares of the Common Stock covered by each outstanding Award, and the exercise
price or other price per share of Common Stock in respect of outstanding Awards.

IN WITNESS WHEREOF, SunTrust Banks, Inc. has caused this Amendment to be
executed by a duly authorized officer as of the 15th day of November, 2006.

 

SUNTRUST BANKS, INC.     ATTEST: By:   

/s/ Mimi Breeden

    By:  

/s/ David A. Wisniewski

Title:    Corporate Executive Vice President     Title:   Group Vice President
and Assistant Secretary